DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner U.S. PGPub 2020/0082551 in view of Donaldson et al. U.S. PGPub 2009/0171506.
Regarding claims 1, 12 and 16, Steiner discloses a system for controlling one or more components servicing a space of a building based on an occupancy status of the space, the system comprising: a motion sensor (e.g. occupancy sensor) for detecting motion in at least part of the space (e.g. pg. 1, ¶4-6; pg. 3, ¶29 and 31; Fig. 1); a person sensor (e.g. occupant counting sensor) for detecting each person passing through an access to the space as well as whether the person passing through the access to the space passed into the space or out of the space (e.g. pg. 1, ¶4-6; pg. 5, ¶39-42; pg. 7, ¶54-55; Fig. 1); a controller (e.g. system controller/thermostat) operatively coupled to the motion sensor and the person sensor (e.g. pg. 1, ¶4-6; pg. 3, ¶27-29; Fig. 1), the controller configured to: monitor the motion sensor for detected motion in the space (e.g. pg. 1, ¶4-6; pg. 3, ¶29 and 31; Fig. 1); monitor the person sensor and maintain a people count of people currently in the space by increasing the people count when the person sensor detects a person passing through the access and into the space and decreasing the people count when the person sensor detects a person passing through the access and out of the space (e.g. pg. 1, ¶4-6; pg. 5, ¶39-42; pg. 7, ¶54-55; Fig. 1); determine that the space is occupied when the motion sensor detects motion in the space (e.g. pg. 1, ¶4-6; pg. 3, ¶29 and 31; Fig. 1); determine that the space is occupied when the motion sensor does not detect motion in the space but the people count maintained by the controller is greater than zero (e.g. pg. 6, ¶6, ¶46-48; pg. 8, ¶63; pg. 12, ¶88; pg. 15-16, ¶111 and 113-114); determine that the space is unoccupied when the motion sensor does not detect motion in the space and the people count maintained by the controller is zero (e.g. pg. 6, ¶6, ¶46-48; pg. 8, ¶63; pg. 12, ¶88; pg. 15-16, ¶111 and 113-114); and control one or more of the components servicing the space (e.g. pg. 3, ¶27 and 29).
 	Regarding claims 1, 12, 16 and 19, Steiner discloses controlling components (e.g. HVAC system) based on occupancy (e.g. pg. 3, ¶27 and 29), but does not explicitly disclose a first control mode when the space is determined to be occupied and in a second control mode when the space is determined to be unoccupied. Regarding claim 18, Steiner does not explicitly disclose applying the system in a hotel room. 
 	Regarding claims 1, 12 and 16, Donaldson discloses an HVAC system controlled by occupancy with a first control mode when the space is determined to be occupied and in a second control mode when the space is determined to be unoccupied (e.g. abstract; pg. 1, ¶2; pg. 3, ¶29 and 31; pg. 4, ¶36).
Regarding claim 18, Donaldson discloses the space is a hotel room, and the one or more components servicing the hotel room comprise an HVAC component (e.g. pg. 1, ¶2). Regarding claim 19, Donaldson discloses a first control mode comprising a comfort mode (e.g. normal mode) and the second control mode comprises an energy savings mode (e.g. energy conservation mode) (e.g. abstract; pg. 1, ¶2; pg. 3, ¶29 and 31; pg. 4, ¶36).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement occupied and unoccupied control modes in a hotel setting. One of ordinary skill in the art would have been motivated to do this in order to conserve energy when the room is unoccupied.
 	Therefore, it would have been obvious to modify Steiner with Donaldson to obtain the invention as specified in claims 1-6, 10, 12 and 16-20.

 	Regarding claim 2, Steiner discloses the system of claim 1, wherein the controller is a distributed controller, wherein at least part of the controller is implemented by the person sensor (e.g. pg. 1, ¶4-6; pg. 5, ¶39-42; pg. 7, ¶54-55; Fig. 1).
 	Regarding claim 3, Steiner discloses the system of claim 2, wherein at least part of the controller is implemented by a thermostat or another wall module in the space, wherein the thermostat or other wall module houses the motion sensor (e.g. pg. 1, ¶4-6; pg. 3, ¶27-29; Fig. 1).
 	Regarding claims 4 and 16, Steiner discloses the system of claim 1, wherein the access to the space includes a door, and wherein the person sensor is mounted at or adjacent the door (e.g. pg. 1, ¶4-6; pg. 5, ¶39-42; pg. 7, ¶54-55; Fig. 1).
 	Regarding claim 5, Steiner discloses the system of claim 4, wherein the person sensor is battery powered and is activated in response to detected activity (e.g. pg. 9, ¶66; pg. 12-13, ¶92).
 	Regarding claim 6, Steiner discloses the system of claim 1, wherein: the motion sensor is configured to anonymously detect motion in at least part of the space (e.g. pg. 1, ¶4-6; pg. 3, ¶29 and 31; Fig. 1); and the person sensor is configured to anonymously detect each person passing through an access to the space as well as whether the person passing through the access to the space passed into the space or out of the space (e.g. pg. 1, ¶4-6; pg. 5, ¶39-42; pg. 7, ¶54-55; Fig. 1).
 	Regarding claims 10 and 12, Steiner disclose the system of claim 1, wherein the motion sensor comprises a passive infrared (PIR) sensor (e.g. pg. 1, ¶4-6; pg. 3, ¶29 and 31; Fig. 1).
 	Regarding claim 17, Steiner discloses the method of claim 16, further comprising activating the person sensor when a door in the doorway is open (e.g. pg. 5, ¶40; pg. 9-10, ¶72).
 	Regarding claim 20, Steiner discloses the method of claim 16, wherein when the motion sensor detects motion in the space and the people count is zero, increasing the people count to one (e.g. pg. 1, ¶4-6; pg. 5, ¶39-42; pg. 7, ¶54-55; Fig. 1).

Claim(s) 7-9, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner and Donaldson as applied to the claims above, and further in view of Holliday et al. U.S. PGPub 2020/0226363.
Steiner discloses a motion sensor and person sensor, but does not explicitly disclose the sensors being a Time of Flight (ToF) sensor, a Light Detection and Ranging (LiDAR) sensor or a mmWave sensor.
 	Holliday discloses using a ToF sensor, a LiDAR sensor and a mmWave sensor to detect motion/occupancy  (e.g. pg. 3, ¶36-37).
 	At the time the invention was filed, it would have been obvious to use ToF, LiDAR and mmWave sensor to detect motion/occupancy. One of ordinary skill in the art would have been motivated to do this since all the sensors effectively detect occupancy.
 	Therefore, it would have been obvious to modify Steiner and Donaldson with Holliday to obtain the invention as specified in claims 7-9, 11 and 13-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
October 19, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116